DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “10” in [0077], [0098], [0102], [0106].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-6, 9, 13-15, and 20 are objected to because of the following informalities: 
Claims 5-6: Applicant is respectfully advised to end the claims with a period rather than a comma.
Claim 9: Applicant is respectfully advised to amend “in a direction of inflow of a contaminated air or discharging of a clean air” to “in a direction of an inflow of a contaminated air or in a direction of a discharging of a clean air” to improve clarity and grammar.
Claim 10: Applicant is respectfully advised to amend “in the direction of inflow of a contaminated air or discharging of a clean air” to “in the direction of an inflow of a contaminated air or in the direction of a discharging of a clean air,” consistent with claim 9 as suggested above.
Claim 13: In line 5, Applicant is respectfully advised to amend “a partition wall such that a space is formed” to distinguish these features from those in lines 2-3 (“a partition wall such that a space is formed”), e.g., “a second partition wall such that a second space is formed,” or similar.
Claim 14: Applicant is respectfully advised to amend “an upper or lower opening” to “an upper or a lower opening” to supply the missing article. Applicant is respectfully advised to amend “to face toward the indoor” to “to face toward an indoor space” or similar to provide the needed noun.
Claim 15: Applicant is respectfully advised to amend “to face toward the indoor” to “to face toward an indoor space” or similar to provide the needed noun.
Claim 20: Applicant is respectfully advised to amend “wherein an air circulating fan serving indoor air circulation is sepatately provided at an upper or lower portion of the outer housing” to “wherein an air circulating fan that serves to circulate indoor air separately provided at an upper or a lower portion of the outer housing” to correct grammar and spelling.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: The claim recites, “wherein the metal member comprises at least one of a metal fiber and powder-shaped metal fibers.” It is unclear what a “powder-shaped metal fiber” is, since the term “powder” does not appear to suggest any particular shape, and the specification does not appear to explain the term. For the purposes of examination only, the claim will be interpreted as met by prior art that recites a metal member formed from a metallic powder.
Claims 3-4 are rejected because of their dependence from claim 2.
Claim 9: The claim recites, “the conductive filter module of claim 5.” However, claim 5 does not recite a conductive filter module, a term which is first recited in claim 8. For the purposes of examination only, the claim will be interpreted as reciting, “the conductive filter module of claim 8.”
Claims 10-20 are rejected because of their dependence from claim 9.
Claim 11: The claim recites, “the housing in which the conductive filter module and the fan are disposed.” These limitations are unclear because the apparent intended antecedent is “the conductive filter module . . . disposed at the housing” (claim 9) (i.e., “at” the housing rather than “in” the housing). Therefore, the limitations of claim 11 lack antecedent and raise uncertainty over the claimed relationship between the housing and the conductive filter module. For the purposes of examination only, the interpretation of “at the housing” will be applied, consistent with claim 9.
Claim 12 is rejected upon the same basis as claim 11. 
Claims 13-20 are rejected because of their dependence from claim 11.
Claim 13: The claim recites, “wherein one surface of the housing forms a partition wall such that a space is formed between the one surface of the housing and one inner surface of the outer housing provided with the contaminated air inlet.” The claim appears to recite that the “one surface” forms a partition wall between itself and a surface of the outer housing. It is unclear how a surface can form a partition wall between itself and another surface, i.e., it is unclear how the “one surface” can form a “partition wall,” which would expected to have two surfaces, and it is unclear how a space formed by a surface and another surface can also form a partition wall. Likewise, the claim recites, “another surface of the housing forms a partition wall such that a space is formed between the another surface of the housing and another inner surface of the outer housing,” which is unclear for the same reasons. For the purposes of examination only, these limitations will be interpreted as clearly describing spaces that are formed between surfaces of the housing and the outer housing.
The claim recites, “the particle charging device.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, this limitation will be interpreted as “a particle charging device.”
Claim 16: The claim recites, “the outer housing comprises a first contaminated air inlet and a second contaminated air inlet.” The claim depends from claim 11, which recites, “a contaminated air inlet.” It is unclear if the feature of claim 11 is different from the features of claim 16 since the antecedent is not acknowledged. For the purposes of examination only, claim 16 will be interpreted as clarifying that the contaminated air inlet is a first contaminated air inlet.
Claim 19: The claim recites, “wherein the outer housing is provided 50 to 150 cm above a bottom surface.” The bottom surface must be a surface of some feature, but the feature appears to be undefined. Therefore, the metes and bounds of the claim are unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loming (FR2915234A1) in view of Lee (US 2016/0046818 A1).
Regarding claim 1, Loming discloses an electrostatic filtration system ([2]) (i.e., a conductive filter unit) comprising:
a crown or fixing ring 24 (Fig.1; [8], [9]) (i.e., a first electrode cap);
a perforated disk 30 ([8]) with a central portion ([9]) (i.e., a second electrode cap);
a filter unit 14 that comprises an external electrode 16 ([8]) (i.e., a conductive filter connecting the first electrode cap and the second electrode cap to each other) defining a central or axial passage 18 ([8], [9]) (i.e., forming an inner space between the first electrode cap and the second electrode cap); and
a central electrode 32 in the form of a rod 34 ([9]) that is electrically connected to a electrical supply means 44 ([9]) (i.e., an electrode rod comprising a conductive member protruding from the second electrode cap to the inner space formed by the conductive filter). 
However, Loming does not explicitly disclose an electrode rod comprising a metal member disposed at at least a portion of a surface of the conductive member.
Lee discloses metal electrodes for charge transfer ([0005], [0006]). Lee teaches a metal layer (i.e., a metal member) that provides the advantages of uniform thickness and uniform electrical characteristics ([0018]) to be applied to a metal substrate ([0023], [0138]) (i.e., a conductive member), the metal layer being made from a metal precursor powder ([0078]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Loming by providing an electrode rod comprising a metal member disposed at at least a portion of a surface of the conductive member as taught by Lee because a layer for an electrode made from a metal precursor powder can provide the electrode with uniform thickness and uniform electrical characteristics (Lee, [0018], [0078]).

Regarding claim 2, Lee teaches a metal layer made from metal precursor powder ([0078]) (i.e., the metal member comprises powder-shaped metal fibers; see interpretation comment above).

Regarding claim 4, Lee teaches that the metal precursor powder may be aluminum ([0021]), and that prior art uses aluminum powder having a 10 micrometer-level particle diameter ([0011]), so it would have been obvious for the skilled practitioner to try powder-shaped metal fibers having an average particle diameter of 10 micrometers. 

Regarding claim 5, Loming teaches that the electrode rod extends through the perforated disk 30 (Fig. 2) (i.e., the electrode rod protrudes extending to the outside of the second electrode cap).

Regarding claim 6, Loming teaches that exhaust gases laden with soot particles enter the intake duct 12 through the inlet orifice 28, then enter the central passage 18 of the external electrode 16 (p. 3-6, bottom), entering the central passage through a central opening in the crown or fixing ring 24 (Fig. 1) (i.e., the first electrode cap is formed to allow air to flow into the inner space of the conductive filter).

Regarding claim 7, the cross-sectional view of the crown or fixing ring 24 of Loming suggests a round central opening and a peripheral body (Fig. 1; p. 3/6, [8]: “an external electrode 16 of generally cylindrical shape”), so it would have been prima facie obvious to provide a first electrode cap that is formed in a ring shape.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Horiguchi (JP2004355885A).
Regarding claim 1, Loming discloses an electrostatic filtration system ([2]) (i.e., a conductive filter unit) comprising:
a crown or fixing ring 24 (Fig.1; [8], [9]) (i.e., a first electrode cap);
a perforated disk 30 ([8]) with a central portion ([9]) (i.e., a second electrode cap);
a filter unit 14 that comprises an external electrode 16 ([8]) (i.e., a conductive filter connecting the first electrode cap and the second electrode cap to each other) defining a central or axial passage 18 ([8], [9]) (i.e., forming an inner space between the first electrode cap and the second electrode cap); and
a central electrode 32 in the form of a rod 34 ([9]) that is electrically connected to a electrical supply means 44 ([9]) (i.e., an electrode rod comprising a conductive member protruding from the second electrode cap to the inner space formed by the conductive filter). 
However, Loming does not explicitly disclose an electrode rod comprising a metal member disposed at at least a portion of a surface of the conductive member.
Horiguchi discloses a discharge electrode (p. 1/6, top). Horiguchi teaches electrode portions using a metal plate member as a core material (i.e., a conductive member), with a large number of conductive fiber members on the outer peripheral surface of the metal plate member (p. 5/6, lines 5-7), the conductive fibers being a conductive metal plating (i.e., a metal member) applied to synthetic fabric (p. 5/6, middle). Horiguchi teaches that this configuration can generate a large amount of negative ions very efficiently (p. 2/6, [0015]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Loming by providing an electrode rod comprising a metal member disposed at at least a portion of a surface of the conductive member as taught by Horiguchi because fibers having a conductive metal plating can generate a large amount of negative ions very efficiently (Horiguchi, p. 5/6, middle).

Regarding claim 2, Horiguchi teaches conductive fibers having a conductive metal plating (p. 5/6, middle) (i.e., the metal member comprises a metal fiber).

Regarding claim 5, Loming teaches that the electrode rod extends through the perforated disk 30 (Fig. 2) (i.e., the electrode rod protrudes extending to the outside of the second electrode cap).

Regarding claim 6, Loming teaches that exhaust gases laden with soot particles enter the intake duct 12 through the inlet orifice 28, then enter the central passage 18 of the external electrode 16 (p. 3-6, bottom), entering the central passage through a central opening in the crown or fixing ring 24 (Fig. 1) (i.e., the first electrode cap is formed to allow air to flow into the inner space of the conductive filter).

Regarding claim 7, the cross-sectional view of the crown or fixing ring 24 of Loming suggests a round central opening and a peripheral body (Fig. 1; p. 3/6, [8]: “an external electrode 16 of generally cylindrical shape”), so it would have been prima facie obvious to provide a first electrode cap that is formed in a ring shape.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Horiguchi, as applied to claim 2 above, and further in view of Hirosi et al. (WO2016136270A1, hereinafter “Hirosi”).
Loming in view of Horiguchi does not explicitly disclose a metal fiber that has an average longitudinal length in a range from 1 millimeter (mm) to 300 centimeters (cm). 
Hirosi discloses an electrostatic filter (p. 5/7, middle) that uses a charging electrode plate 15 (Fig. 6; p. 3/7, “As shown”) having implanted conductive fibers 20 (p. 3/7, “The charging-part”). Hirosi teaches that the conductive fibers can be 0.1-3 mm (p. 3/7, “The conductive fiber portion”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Loming in view of Horiguchi by providing a metal fiber that has an average longitudinal length in a range from 1 millimeter (mm) to 300 centimeters (cm) as taught by Hirosi because (1) Horiguchi teaches that the conductive fibers can be formed to a desired length (Horiguchi, p. 5/6, middle), and (2) a suitable length for a conductive fiber was known to be 0.1-3 mm (Horiguchi,p. 3/7, “ The conductive fiber portion”). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Horiguchi, as applied to claim 1 above, and further in view of Kukla (US 2006/0150810 A1).
Loming in view of Horiguchi discloses the conductive filter unit according to claim 1, as discussed above, which can be regarded as a conductive filter module. Loming in view of Horiguchi does not explicitly disclose a conductive filter module comprising: a filter securing plate comprising at least one open air inlet; and the conductive filter unit according to claim 1 installed at the filter securing plate.
Kukla discloses a gas cleaning device 4 (Fig. 2; [0026]) comprising a tubular filter element having a filter opening 28 ([0030]) (i.e., a first electrode cap), an insulating collar 34 ([0030]) (i.e., a second electrode cap), a conductive metal layer 26 ([0029]) (i.e., a conductive filter), and an electrode 16 ([0027]) (i.e., an electrode rod comprising a conductive member). Kukla teaches that an impermeable wall 32 (i.e., a filter securing plate) can be used to secure the opening 28 to a housing 22 ([0030]), analogous to the intake pipe/inlet duct 12 of Loming ([8]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Loming in view of Horiguchi by providing a filter securing plate comprising at least one open air inlet; and the conductive filter unit according to claim 1 installed at the filter securing plate as taught by Kukla because (1) an impermeable wall/filter securing plate can be used to secure a filter module to a housing/intake pipe, and (2) the use of a plate or impermeable wall to fix a filter unit to a housing may provide advantages in managing gas flow through a filter due to its impermeability.
Claim 8 is likewise rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Lee, as applied to claim 1 above, and further in view of Kukla, by the same reasoning.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Horiguchi and Kukla, as applied to claim 8 above, and further in view of Burkhardt (US 8,529,652 B2).
Loming discloses an electrostatic filtration system for reducing soot particles from diesel engines ([2]) comprising an intake pipe/inlet duct 12 of ([8]), wherein the filter cell 10 ([8]) is aligned with the direction of incoming gas flow (Fig. 1) (i.e., a fine dust removal system provided with a conductive filter module comprising a housing; a conductive filter module of claim 8 disposed at the housing in a direction of inflow of a contaminated air). However, Loming in view of Horiguchi and Kukla does not explicitly disclose a fan disposed at the housing in the direction of inflow of a contaminated air or discharging of a clean air, wherein the fan induces a flow of air.
Burkhardt discloses a soot particle filter (Abstract). Burkhardt teaches a blower 18 that controls the flow speed of the exhaust gas (Fig. 3; col. 4, lines 60-62), wherein the blower is disposed in a housing for the filter (Fig. 3), in order to ensure adequate flow speed (col. 3, lines 61-62).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Loming in view of Horiguchi and Kukla by providing a fan disposed at the housing in the direction of inflow of a contaminated air or discharging of a clean air, wherein the fan induces a flow of air as taught by Burkhardt because a blower may be used to control a flow speed of exhaust gas through a filter in order to ensure adequate flow speed (Burkhardt, Fig. 3; col. 3, lines 61-62; col. 4, lines 60-62)
Claim 9 is likewise rejected under 35 U.S.C. 103 as being unpatentable over Loming in view of Horiguchi and Kukla, as applied to claim 8 above, and further in view of Burkhardt, by the same reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 7, 8, 9, 10, 11-13, 14, 15, 16, 17, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 5, 6, 6, 6, 8, 9, 10, 11, 12, 13, and 14 of U.S. Patent No. 11,484,888 B2 (“reference document”) in view of Horiguchi (JP2004355885A).
Claim 1 corresponds to claim 1 of the reference document. However, claim 1 of the reference document does not recite an electrode rod comprising a conductive member protruding from the second electrode cap to the inner space formed by the conductive filter, and a metal member disposed at at least a portion of a surface of the conductive member. However, these limitations are obvious in view of the teachings of Horiguchi, which teaches electrode portions using a metal plate member as a core material (i.e., a conductive member), with a large number of conductive fiber members on the outer peripheral surface of the metal plate member (p. 5/6, lines 5-7), the conductive fibers being a conductive metal plating (i.e., a metal member) applied to synthetic fabric (p. 5/6, middle) to generate a large amount of negative ions very efficiently (p. 2/6, [0015]).
Furthermore, instant claims 5, 6, 7, 8, 9, 10, 11-13, 14, 15, 16, 17, 18, and 19 appear to correspond to claims 4, 5, 5, 6, 6, 6, 8, 9, 10, 11, 12, 13, and 14 respectively, of the reference document. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyaishi et al. (US 2005/0231884 A1) discloses an electrostatic electrode ([0023]) with protrusions formed by metal powder ([0072]) that allow positive ions to be more effectively adsorbed ([0045]).
Teboul (US 7,198,762 B1) discloses an electrostatic filter (Abstract) comprising end disks 34, 35 (Fig. 1; col. 4, line 42) (i.e., electrode caps), an emitting structure 27 with a central rod 29 (col. 4, line 14), and a collecting structure 24 (col. 3, lines 65-66) of metal wire fabric for trapping particles (col. 4, lines 1-9) (i.e., a conductive filter). 

Additional Claim Objections
Claims 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 10-20.
The concept of a fine dust removal system provided with a conductive filter module, comprising:
a housing;
a conductive filter unit comprising a first electrode cap; a second electrode cap; a conductive filter connecting the first electrode cap and the second electrode cap to each other and forming an inner space between the first electrode cap and the second electrode cap; and an electrode rod comprising a conductive member protruding from the second electrode cap to the inner space formed by the conductive filter, and a metal member disposed at at least a portion of a surface of the conductive member (claim 1) disposed at the housing in a direction of inflow of a contaminated air or discharging of a clean air;
a fan disposed at the housing in the direction of inflow of a contaminated air or discharging of a clean air, wherein the fan induces a flow of air (claim 9);
and further comprising a particle charging device disposed at the housing in the direction of inflow of a contaminated air or discharging of a clean air, wherein the fan induces a flow of air (claim 10); or 
wherein the housing in which the conductive filter module and the fan are disposed is disposed in an outer housing in which a contaminated air inlet and a clean air outlet are correspondingly provided (claim 11),
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be over Loming (FR2915234A1), which discloses an electrostatic filtration system ([2]) comprising:
a crown or fixing ring 24 (Fig.1; [8], [9]) (i.e., a first electrode cap);
a perforated disk 30 ([8]) with a central portion ([9]) (i.e., a second electrode cap);
a filter unit 14 that comprises an external electrode 16 ([8]); and
a central electrode 32 in the form of a rod 34 ([9]) that is electrically connected to a electrical supply means 44 ([9]). 
Loming does not explicitly disclose an electrode rod comprising a metal member disposed at at least a portion of a surface of the conductive member, but this feature was made obvious by Horiguchi (JP2004355885A), which discloses a discharge electrode (p. 1/6, top) using a metal plate member as a core material (i.e., a conductive member), with a large number of conductive fiber members on the outer peripheral surface of the metal plate member (p. 5/6, lines 5-7), the conductive fibers being a conductive metal plating (i.e., a metal member) applied to synthetic fabric (p. 5/6, middle) to generate a large amount of negative ions very efficiently (p. 2/6, [0015]).
Loming also does not explicitly disclose a fan, but this feature was made obvious by Burkhardt, which teaches a blower 18 that controls the flow speed of the exhaust gas (Fig. 3; col. 4, lines 60-62), wherein the blower is disposed in a housing for the filter (Fig. 3), in order to ensure adequate flow speed (col. 3, lines 61-62).
However, none of these references suggest a particle charging device disposed at a housing in the direction of inflow of a contaminated air or discharging of a clean air (claim 10); or a housing in which the conductive filter module and the fan are disposed that is disposed in an outer housing in which a contaminated air inlet and a clean air outlet are correspondingly provided (claim 11).
Claims 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772